Order entered May 23, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00778-CV

D. REGINALD STOVER, JACE HARKEY, ROBERT H. HOLMES AND THE HOLMES
                      LAW FIRM, INC., Appellants

                                                V.

                                ADM MILLING CO., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13400

                                            ORDER
       Before the Court is the April 22, 2019 motion for leave to file supplement to the motion

for en banc rehearing of Robert H. Homes and the Holmes Law Firm, Inc. We GRANT the

motion and ORDER the supplement to the motion for en banc rehearing of Robert H. Homes

and the Holmes Law Firm, Inc. filed as of the date of this order.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE